Limitation of actions. — Plaintiff seeks to recover for certain work, labor and services allegedly performed for 9,114 units of the United States Sixth Fleet during the period April 1947 through March 1962. On April 3, 1970 the court entered an order granting defendant’s motion for summary judgment and dismissing the petition as to all claims asserted for items of work, labor and services allegedly performed more than six years prior to December 4, 1967 (the date of *1078filing of the petition herein), 28 U.S.C. § 2501. See Steel Improvement & Forge Co. v. United, States, 174 Ct. Cl. 24, 355 F. 2d 627 (1966). The court further ordered that in all other respects defendant’s motion was denied without prejudice and directed plaintiff to advise the trial commissioner as to whether he desired to prosecute the claims further in view of the foregoing decision of the court. On July 21, 1970 the trial commissioner filed a memorandum report to the court, attaching thereto a letter dated July 6, 1970 from the attorney of record for plaintiff which stated in part that “we do not intend to proceed with the undismissed portion of the petition and the same may accordingly be discontinued.” By order dated August 10,1970 the court dismissed with prejudice all of the remaining claims in the petition which were not dismissed by the order of April 3,1970.